Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1: The present invention is directed to an image forming apparatus configured with a document page number confirmation function. None of the prior art cited alone or in combination provides the motivation to teach the claimed combination of extracts, as reference image data, image data in the specific area identified in the area identification process from among a plurality of the specific areas in the document image data of the reference document, extracts, as comparative image data, image data in the specific area identified in the area identification process from among a plurality of the specific areas in the document image data of a comparative document being the document having a reading order in which the image reading unit reads the document, later than the reference document by a prescribed extraction interval number, generates data of a confirmation page including a combined image in which the image corresponding to the page number of the reference document and the image corresponding to the page number of the comparative document are superimposed. These limitations in combination with all other limitations required in the claimed invention, and in view of Applicant's remarks on 12/30/2021, are not fully disclosed by the prior arts of record.
Regarding Claim 5: The present invention is directed to an image forming apparatus configured with a document page number confirmation function. None of the prior art cited alone or in combination provides the motivation to teach the claimed combination of generates data of a confirmation page including combined image data in which the reference image data and the comparative image data overlap, causes the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DUNG D TRAN/Primary Examiner, Art Unit 2675